      2:21-cv-00482-RMG           Date Filed 08/10/21     Entry Number 17        Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Charles Wideman,                            )              Civil Action No. 2:21-0482-RMG
                                            )
                      Plaintiff,            )
                                            )
      v.                                    )                  ORDER AND OPINION
                                            )
George Sink, Sr. and Robert E. Treacy, Jr., )
                                            )
                      Defendants.           )
___________________________________ )

         Before the Court is the Magistrate Judge’s Report and Recommendation (“R & R”) that

this action be dismissed without prejudice for failure to effectuate service of process. (Dkt. No.

14.) For the reasons set forth below, the Court declines to adopt the R & R as the order of the

Court.

I.       Background

         Plaintiff proceeds pro se to bring this action against Defendants, who are attorneys at the

George Sink, P.A. law firm. Plaintiff claims “false advertising, legal malpractice, fraud by

intentional misrepresentation, breach of contract, breach of trust, breach of duty.” He alleges

that Defendants “used false advertising to secure my business and mis-handled my case and used

my disabilities against me,” including by failing to interview his physician relating to settlement

requests. (Dkt. No. 1 at 4, 6.)

II.      Legal Standard

         The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight, and therefore the responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §



                                                 -1-
       2:21-cv-00482-RMG         Date Filed 08/10/21      Entry Number 17        Page 2 of 3




636(b)(1)(C). Where the plaintiff objects to the R & R, the Court “makes a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” Id. In the absence of objections, the Court reviews the R & R to

“only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72 advisory committee’s note; see also Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983) (“In the absence of objection . . . we do not believe that it requires

any explanation.”).

III.    Discussion

        The Magistrate Judge recommends dismissing this action for failure to effectuate service.

Rule 4(m) of the Federal Rules of Civil Procedure provides that “[i]f a defendant is not served

within (90) days after the complaint is filed, the court—on motion or on its own after notice to

the plaintiff—must dismiss the action without prejudice against that defendant . . . . But if the

plaintiff shows good cause for the failure, the court must extend the time for service to an

appropriate period.” Fed. R. Civ. P. 4(m).

        The Magistrate Judge extended Plaintiff’s service deadline to July 21, 2021. (Dkt. No.

12.) Plaintiff has provided documentation reflecting that on July 20, 2021, he certified mailed

the summons to Defendants—addressed to Defendant Sink at the law office—and that on July

21, 2021, Kristy Parlor of the law office picked-up the mail from the postal facility and signed

for it.1 (Dkt. No. 16-1.) Certified mail with signature confirmation is sufficient service on an

individual under the applicable Rules. See Fed. R. Civ. P. 4(e)(1) (providing that service on an

individual within a judicial district may be done by following state law in the state where the

district court is located); S.C. R. Civ. P. 4(d)(8) (providing that personal service is effective via

1
 See UNITED STATES POSTAL SERVICE TRACKING RESULTS, available at USPS.com® - USPS
Tracking® Results, input tracking number “EJ 829 311 227 US” (last visited August 10, 2021).


                                                -2-
      2:21-cv-00482-RMG          Date Filed 08/10/21       Entry Number 17          Page 3 of 3




service by certified mail on the date of delivery as shown on the return receipt). The Court

therefore finds that Plaintiff effectuated service on the July 21, 2021 deadline.

IV.    Conclusion

       For the foregoing reasons, the Court DECLINES TO ADOPT the R & R (Dkt. No. 14)

as the order of the Court. This matter is referred back to the Magistrate Judge for further

proceedings.

       AND IT IS SO ORDERED.


                                                       s/ Richard Mark Gergel
                                                       Richard Mark Gergel
                                                       United States District Judge

August 10, 2021
Charleston, South Carolina




                                                 -3-
